 
Exhibit 10.1


FORM OF EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made as of March 22, 2011 (this “Agreement”) by and
between IDEXX Laboratories, Inc., a Delaware corporation (the “Company”), and
Jonathan W. Ayers (the “Executive”).


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives and in consideration of the
mutual covenants and promises contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties to this Agreement, the Company and Executive agree
as follows:


1.           Certain Definitions.
 
a.           The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive's employment
with the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.
 
b.           The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on September 30, 2012; provided, however, that on
each annual anniversary of such date (such date and each annual anniversary
thereof shall be hereinafter referred to as the “Renewal Date”), unless
previously terminated, the Change of Control Period shall be automatically
extended so as to terminate one year from such Renewal Date, unless at least 120
days prior to the Renewal Date the Company shall give notice to the Executive
that the Change of Control Period shall not be so extended.
 
2.           Change of Control.  For the purpose of this Agreement, a “Change of
Control” shall mean:
 
a.           The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iv)
any acquisition by any corporation pursuant to a transaction which satisfies the
criteria set forth in clauses (i), (ii) and (iii) of subsection (c) of this
Section 2; or
 
b.           A change in the composition of the Board, as a result of which
fewer than one-half of the incumbent directors are directors who either (i) had
been directors of the Company 24 months prior to such change or (ii) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the directors who had been directors of the Company 24
months prior to such change and who were still in office at the time of the
election or nomination, but excluding, for purposes of this clause (ii), any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
 
 
 

--------------------------------------------------------------------------------

 

c.           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
a majority of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, of the corporation resulting from such
Business Combination (which as used in this Section 2(c) shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation and (iii) at least half of the members of the
board of directors of the corporation resulting from such Business Combination
were members of the Company’s Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
 
d.           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company or the sale of substantially all of
the assets of the Company.
 
3.           Employment Period.  The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the earlier of (i) the
second anniversary of such date or (ii) the termination of the Executive’s
employment pursuant to Section 5 hereof (the “Employment Period”). Except as
provided in Section 1(a), nothing in this Agreement shall, prior to the
Effective Date, impose upon the Company any obligation to retain the Executive
as an employee. In addition, nothing in this Agreement shall restrict the
Executive from terminating his employment with the Company, and no such
termination by the Executive shall be deemed a breach of this Agreement.
 
4.           Terms of Employment.
 
a.           Position and Duties.
 
(i)           During the Employment Period, (A) the Executive's position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 120-day period immediately preceding the Effective Date and (B)
the Executive's services shall be performed at the location where the Executive
was employed immediately preceding the Effective Date or any office or location
less than 35 miles from such location.
 
(ii)          During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company or the terms of this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.
 
 
 

--------------------------------------------------------------------------------

 

b.           Compensation.
 
(i)           Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid at a
monthly rate, at least equal to twelve times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.
 
(ii)          Annual Bonus. In addition to Annual Base Salary, during the
Employment Period, the Executive shall be entitled to receive such annual bonus
as may be determined by the Board of Directors, but in no event shall the target
bonus opportunity, expressed as a percentage of Annual Base Salary, be less than
the target bonus opportunity in respect of the full fiscal year immediately
preceding the Effective Date.
 
(iii)         Incentive Plans. During the Employment Period, the Executive shall
be entitled to participate in all incentive plans, practices, policies and
programs applicable generally to other peer executives of the Company and its
affiliated companies, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits which are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company and its affiliated companies.
 
(iv)         Welfare Benefit, Savings and Retirement Plans. During the
Employment Period, the Executive and/or the Executive's family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit, savings and retirement plans, practices, policies and programs
provided by the Company and its affiliated companies (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, split-dollar life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.
 
(v)          Expenses. During the Employment Period, the Executive shall be
entitled to receive reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies, practices and procedures of the
Company in effect immediately prior to the Effective Date.
 
(vi)         Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.
 
c.           Equity Awards.  Immediately prior to the consummation of a Change
of Control each then outstanding award for common stock of the Company,
including without limitation any stock option, stock appreciation right,
restricted stock unit award, restricted stock award or other stock-based award
(an “Award”), held by the Executive shall become immediately exercisable,
vested, realizable, or deliverable, or free from restrictions applicable to the
Award as to twenty-five percent (25%) of the number of shares as to which each
such Award would otherwise be subject to restrictions or not then be
exercisable, vested, realizable, or deliverable (rounded down to the nearest
whole share), and the number of shares as to which each such Award shall become
exercisable, vested, realizable, deliverable and free from restrictions on each
vesting date set forth in the Executive’s applicable Award agreement shall be
reduced by 25%.  In addition, all such Awards held by the Executive shall
immediately become fully exercisable, vested, realizable, deliverable and free
from restrictions if and when, within 24 months after a Change of Control, the
Executive’s employment with the Company (or the acquiring or succeeding entity)
is involuntarily terminated by the Company (or such acquiring or succeeding
entity) other than for Cause or is terminated by the Executive for Good
Reason.  Notwithstanding the provisions of this Section 4(c), if any such
outstanding Award is terminated in connection with a Change of Control, such
Award shall become fully exercisable, vested, realizable, deliverable and free
from restrictions immediately before the occurrence of the Change of Control.
 
 
 

--------------------------------------------------------------------------------

 

5.           Termination of Employment.
 
a.           Death or Disability.  The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
“Disability” shall mean the Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months as determined by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive's legal representative.
 
b.           Cause.  Subject to Section 5(d), the Company may terminate the
Executive's employment during the Employment Period for Cause. For purposes of
this Agreement, “Cause” shall mean:
 
i.           the willful failure of the Executive to perform substantially the
Executive's duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), which failure is not cured within
30 days after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive's duties, or
 
ii.          the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.


c.           Good Reason.  The Executive's employment may be terminated by the
Executive with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean one or more of the following conditions arising without the
consent of the Executive:
 
i.           A material diminution in the Executive’s Base Salary;
 
ii.          A material diminution in the Executive’s authority, duties, or
responsibilities; provided that, for the avoidance of doubt, if at any time, the
Executive shall cease to be the Chief Executive Officer of the Company, the
entity surviving any Business Combination (if not the Company) or the Person
that ultimately controls the Company or such surviving entity, then a material
diminution of the Executive’s authority, duties, or responsibilities shall be
deemed to have occurred;
 
iii.         A material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the Board of Directors of the Company;
 
iv.         A material diminution in the budget over which the Executive retains
authority;
 
 
 

--------------------------------------------------------------------------------

 

v.           A material change in the geographic location at which the Executive
must perform services; or
 
vi.          Any other action or inaction that constitutes a material breach by
the Company of the agreement under which the Executive provides services.
 
d.           Notice of Termination.
 
(i)           Any termination by the Company for Cause, or by the Executive for
Good Reason, shall be effected by Notice of Termination to the other party
hereto given in accordance with Section 13(b) of this Agreement.  For purposes
of this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstances in enforcing the
Executive's or the Company's rights hereunder.
 
(ii)          Any Notice of Termination for Cause must be given within sixty
(60) days of the Board learning of the event(s) or circumstance(s) which the
Board believes constitute(s) Cause. Prior to any Notice of Termination for Cause
being given (and prior to any termination for Cause being effective), the
Executive shall be entitled to a hearing before the Board at which he may, at
his election, be represented by counsel and at which he shall have a reasonable
opportunity to be heard.  Such hearing shall be held on not less than fifteen
days prior written notice to the Executive stating the Board's intention to
terminate the Executive for Cause and stating in detail the particular event(s)
or circumstance(s) which the Board believes constitute(s) Cause for termination.
 
(iii)         Any Notice of Termination for Good Reason must be given to the
Company within sixty (60) days of the initial existence of one or more
conditions described in Section 5(c)(i) through (vi) which the Executive
believes constitute(s) Good Reason.  Upon such Notice of Termination for Good
Reason, the Company shall be entitled to a period of thirty (30) days during
which it may remedy the condition(s) and not be required to pay benefits under
this Agreement.  It is intended that termination of employment by an Executive
due to one or more of the conditions described in Section 5(c)(i) through (vi),
pursuant to notice given in accordance with this Section 5(d)(iii), shall be
treated as an involuntary separation from service pursuant to the good reason
safe harbor set forth in Treasury Regulation Section 1.409A-1(n)(2)(ii).
 
e.           Date of Termination.  “Date of Termination” means (i) if the
Executive's employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, subject, in the case of
termination by the Company, for Cause, to the Company's compliance with Section
5(d)(ii); (ii) if the Executive's employment is terminated by the Company other
than for Cause or Disability, the Date of Termination shall be the date on which
the Company notifies the Executive of such termination; and (iii) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.  A termination of employment occurs upon a
termination of employment with the Company and any affiliate of the Company in
all capacities, including as a common law employee and independent
contractor.  Whether a Participant has had a termination of employment shall be
determined by the Company on the basis of all relevant facts and circumstances
with reference to Treasury Regulations Section 1.409A-1(h) regarding a
“separation from service” and the default provisions set forth in Sections
1.409A-1(h)(1)(ii) and 1.409A-1(n).
 
6.           Obligations of the Company Upon Termination.
 
a.           Good Reason; Other Than for Cause, Death or Disability.  If, during
the Employment Period, the Company shall terminate the Executive's employment
other than for Cause, Death or Disability or the Executive shall terminate
employment for Good Reason:
 
 
 

--------------------------------------------------------------------------------

 

(i)           the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:
 
A.           the sum of (1) the Executive's Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (2) the product of (x) the
target bonus for the then current fiscal year and (y) a fraction, the numerator
of which is the number of days in the then current fiscal year through the Date
of Termination, and the denominator of which is 365 and (3) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the “Accrued Obligations”); and
 
B.           the amount equal to the product of (1) three and (2) the sum of (x)
the Executive's Annual Base Salary and (y) the Average Annual Bonus.  The
Average Annual Bonus is equal to the average of the bonus paid (or payable) to
the Executive for the three prior full fiscal years (or, if fewer, the number of
full fiscal years the Executive was employed by the Company prior to the
Effective Date); provided that if the Executive was not eligible to participate
in an annual bonus program for at least one full fiscal year, the Average Annual
Bonus shall be the Executive’s target bonus for the year in which termination of
employment occurs.
 
(ii)          for 36 months after the Executive's Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement (excluding any savings and/or retirement
plans) if the Executive's employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies and
their families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until 36 months after
the Date of Termination and to have retired on the last day of such period;
 
(iii)         to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and
 
(iv)         the Company shall timely reimburse the Executive up to $12,500 each
year (an aggregate of $25,000) for expenses incurred in connection with
outplacement services and relocation costs incurred in connection with obtaining
new employment outside the State of Maine until the earlier of (i) 24 months
following the termination of Executive’s employment or (ii) the date the
Executive secures full time employment.
 
(v)          Reimbursements.  Any reimbursements made under this Agreement shall
be subject to the following conditions:
 
i.           the amount of expenses eligible for reimbursement provided in any
one taxable year of Executive shall not affect the amount of expenses eligible
for reimbursement or in-kind benefits provided in any other taxable year of
Executive;
 
ii.          the reimbursement of any expense shall be made no later than the
last day of Executive’s taxable year following Executive’s taxable year in which
the expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date); and
 
iii.         the right to reimbursement of an expense shall not be subject to
liquidation or exchange for another benefit.
 
 
 

--------------------------------------------------------------------------------

 

b.            Death.  If the Executive's employment is terminated by reason of
the Executive's death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive's legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive's estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination.
 
c.           Disability.  If the Executive's employment is terminated by reason
of the Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.
 
d.           Cause; Other than for Good Reason.  If the Executive's employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore unpaid
or not yet provided. If the Executive voluntarily terminates employment during
the Employment Period, excluding a termination for Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for
Accrued Obligations and the timely payment or provision of Other Benefits. In
such case, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.
 
e.           Time of Payment.  Amounts payable under this Section 6 following an
Executive’s termination of employment, other than those expressly payable on a
deferred basis, will be paid in the payroll period next following the payroll
period in which termination of employment occurs except as otherwise provided in
Sections 11 or 12.  Payment of any amount by reason of Executive’s termination
of employment shall be made no later than the last day of Executive’s second
taxable year following Executive’s taxable year in which the termination occurs.
 
7.           Nonexclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Section
13(f), shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
 
8.           Full Settlement.  The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive (under this Agreement or otherwise) or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.
 
9.           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts or
benefits otherwise payable or to be provided to the Executive under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

10.         Successors.
 
a.           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
 
b.           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
c.           The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid.
 
11.         Section 409A Compliance.
 
a.           If any payment, compensation or other benefit provided to the
Executive in connection with his employment termination is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Executive is a Specified Employee as
defined in Section 409A(2)(B)(i), no part of such payments shall be paid before
the day that is six (6) months plus one (1) day after the date of termination
(the “New Payment Date”).  The aggregate of any payments that otherwise would
have been paid to the Executive during the period between the date of
termination and the New Payment Date shall be paid to the Executive in a lump
sum on such New Payment Date.  Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.
 
b.           For purposes of this Agreement, a “Specified Employee” shall mean
an employee of the Company who satisfies the requirements for being designated a
“key employee” under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code at any time during a calendar year, in
which case such employee shall be considered a Specified Employee for the
twelve-month period beginning on the first day of the fourth month immediately
following the end of such calendar year. Notwithstanding the foregoing, all
employees who are nonresident aliens during an entire calendar year are excluded
for purposes of determining which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for such calendar year. The term “nonresident alien” as used herein
shall have the meaning set forth in Regulations Section 1.409A-1(j).  In the
event of any corporate spinoff or merger, the determination of which employees
meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).
 
c.           The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available.  Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A are intended to comply with Section 409A.  If, however, any such
benefit or payment is deemed to not comply with Section 409A, the Company and
the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to the Executive the after-tax
economic equivalent of what otherwise has been provided to the Executive
pursuant to the terms of this Agreement, and provided further, that any deferral
of payments or other benefits shall be only for such time period as may be
required to comply with Section 409A.
 
12.         Release.  As a condition of receipt of any benefits under this
Agreement, the Executive shall be required to sign a customary release prepared
by and provided by the Company (the “Release”) and to abide by the provisions
thereof.  The Release shall contain a release and waiver of any claims the
Executive or his or her representatives may have against the Company and its
officers, directors, affiliates and/or representatives, and shall release those
entities and persons from any liability for such claims including, but not
limited to, all employment discrimination claims.  Benefits under this Agreement
will be paid as of the 90th day following the Executive’s termination of
employment provided the Executive has executed and submitted the Release and the
statutory period during which the Executive is entitled to revoke the Release
has expired on or before that 90th day.  If the Executive fails to so execute
the Release, receipt of any benefits under this Agreement is forfeited.
 
 
 

--------------------------------------------------------------------------------

 

13.         Miscellaneous.
 
a.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
 
b.           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Jonathan W. Ayers
c/o IDEXX Laboratories, Inc.
One Idexx Drive
Westbrook, ME 04092
 
If to the Company:
 
IDEXX Laboratories, Inc.
One Idexx Drive
Westbrook, ME 04092
Attention:  Chairman of Compensation Committee
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


c.           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
d.           The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
e.           The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
 
f.           The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, subject to Section 1(a) hereof, prior to the Effective Date, the
Executive's employment and/or this Agreement may be terminated by either the
Executive or the Company, by written notice to the other, at any time prior to
the Effective Date, in which case the Executive shall have no further rights or
obligations under this Agreement. From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 

g.           Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators in Portland, Maine, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court of competent jurisdiction. The Company and the
Employee shall separately pay for their respective counsel fees and expenses and
the arbitration panel shall allocate the costs and expenses of the arbitration
between the Executive and the Company; provided, however, if the Executive
substantially prevails on a material item that was subject to arbitration, the
Company shall bear all expenses and other costs of the arbitration and all
reasonable attorneys’ fees and expenses borne by the Executive.
 
h.           This Agreement constitutes the entire agreement between the parties
with respect to the subject matter of this Agreement and, except as otherwise
provided herein, supersedes all prior communications, agreements and
understandings, written or oral, with the Company or any of its affiliates or
predecessors with respect to the terms and conditions of the Executive’s
employment.  Notwithstanding the provisions of the preceding sentence, this
Agreement does not supersede any agreement between the Executive and the Company
regarding non-disclosure and developments or any non-competition agreement
between the Executive and the Company.  In addition, the Executive shall remain
subject to the post-termination non-compete obligations under any non-compete
agreement with the Company notwithstanding any terms of such agreement that
would relieve the Executive of such obligations upon termination of the
Executive’s employment with the Company other than for Cause.


[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 

 
EXECUTIVE:
     
/s/ Jonathan W. Ayers
 
Jonathan W. Ayers
     
COMPANY:
 
IDEXX LABORATORIES, INC.
       
By:
/s/ Conan R. Deady
 
Name:
Conan R. Deady
 
Title:
Corporate Vice President, General Counsel
   
and Secretary

 
 
 

--------------------------------------------------------------------------------

 
 

 